UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7294


RODETRICK LAMONT GODFREY,

                Petitioner - Appellant,

          v.

DIRECTOR OF DEPT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:12-cv-00093-AWA-RJK)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodetrick Lamont Godfrey, Appellant Pro Se.       Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodetrick      Lamont     Godfrey          seeks    to    appeal     the       district

court’s    order     denying    relief       on    his    28    U.S.C.    § 2254       (2012)

petition and his motion for relief from judgment under Fed. R.

Civ. P. 60(b).          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The   magistrate      judge     recommended         that       relief    be    denied    and

advised Godfrey that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,    766 F.2d 841,     845-46       (4th    Cir.       1985);     see    also

Thomas v.     Arn,     474 U.S. 140       (1985).         Godfrey       has     waived

appellate review by failing to file objections after receiving

proper notice.        Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal.

      We dispense with oral argument because the facts and legal

contentions    are     adequately      presented          in    the   materials        before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED

                                             2